Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/20/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 7/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,391,043 and 10,799,432 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant's arguments have been fully considered and are persuasive in light of applicant’s Second Declaration of Günter Kaupp, Ph.D. under 37 CFR 1.132 filed November 2, 2020 per claims 1 and 29 and Third Declaration filed July 16, 2021 per claim 32.  It is sufficient to overcome the rejection of claims 1, 29, and 32 under 35 U.S.C. 103 as being unpatentable over Noguchi (US 7,241,503). 
The closest prior art to Noguchi discloses a red effect pigment comprising a nonmetallic substrate in platelet form and a coating applied to the substrate, wherein the coating comprises metal oxide or metal oxide hydrate, the metal ions of the metal oxide comprises at least two different metal ions selected from Fe, Sn, Ti, and Zr.  Noguchi fails to teach, suggest, or otherwise render obvious a red effect pigment as claimed for the reasons set forth in the declarations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785   

/Holly Rickman/Primary Examiner, Art Unit 1785